Citation Nr: 1030269	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  05-28 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as a result of exposure to herbicides. 

2.  Entitlement to service connection for a respiratory 
disability, to include as a result of exposure to herbicides. 

3.  Entitlement to an initial rating in excess of 70 percent for 
post-traumatic stress disorder (PTSD), to include the issue of 
whether a rating in excess of 50 percent is warranted for the 
period prior to July 7, 2008.  


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel




INTRODUCTION

The Veteran served on active duty from June 1967 to June 1971.   

This case was previously before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a November 2004 rating 
decision by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in Nashville, Tennessee, (hereinafter RO).  The 
case was remanded by the Board for additional development in 
January 2008 and is now ready for appellate review. 


FINDINGS OF FACT

1.  There is competent evidence of record linking hypertension 
and a respiratory disability, obstructive lung disease, to 
service.   

2.  The Veteran's PTSD was productive of total occupational and 
social impairment during the appeal period.  


CONCLUSIONS OF LAW

1.  Hypertension was incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009). 

2.  Obstructive lung disease was incurred in service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009). 
 
3.  The criteria for an initial rating of 100 percent for PTSD 
are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.400, 4.130, Diagnostic Code (DC) 9411 (2009).    



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letter dated in June 2004 prior to initial 
adjudication that informed the appellant of the information and 
evidence necessary to prevail in his claims.  With respect to the 
claim for increased compensation for PTSD, the Federal Circuit 
has held, however, that 38 U.S.C. § 5103(a) does not require VA 
to provide further notice under the VCAA upon receipt of a notice 
of disagreement with the rating and effective date assigned by a 
RO for an award of service connection benefits.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  This is because once 
the rating decision was made awarding service connection, an 
effective date, and a disability evaluation, 5103(a) notice had 
served its purpose, as the claim had already been substantiated.  
See Sutton v. Nicholson, 20 Vet. App. 419 (2006).  This is the 
case here. 

As for the duty to assist, the service treatment reports and 
private and VA clinical reports have been obtained, and the 
Veteran was afforded the VA examinations requested in the January 
2008 Board remand.  The reports from these examinations contain 
medical opinions as to the relationship between service and the 
Veteran's hypertension and respiratory disorders so as to allow 
an equitable resolution of the claims for service connection for 
these disabilities.  There are also sufficient clinical findings 
as to the severity of the Veteran's PTSD to determine the proper 
compensation to be assigned for this condition.  Finally, the 
Veteran himself completed correspondence in May 2010 indicating 
that he had had no additional evidence to present.  As there is 
no indication that there are additional records that need to be 
obtained that would assist in the adjudication of the claims, the 
duty to assist has been fulfilled.  



II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The Court 
has also stated, "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

A.  Service Connection Claims

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are some 
disabilities, including hypertension, for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent or more within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When 
a condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately supported, 
then a showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability which may reasonably be observed by laypersons.  38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

A medical history collected during service in February 1971 
showed the Veteran complaining about shortness of breath.  Blood 
pressure at a February 1971 examination was 114/84, with a 
notation "Slight elevated BP-Returned to normal with 15 Min. bed 
rest."  The May 1971 separation examination showed blood 
pressure at 136/88.  

The post service evidence includes reports from a July 2004 VA 
examination that resulted in a diagnosis of essential 
hypertension and mild chronic obstructive pulmonary disease.  It 
was noted by history that the Veteran was found to be 
hypertensive in 1978, at which time he was placed on anti 
hypertensive medication, and that he was currently taking 
medication for his hypertension.  The Veteran also described 
having chest congestion for many years and stated that he 
suffered from infections in his chest two or three times a year.  
He also described occasional episodes of wheezing.  Private 
pulmonary function testing in August 2004 showed mild obstruction 
and such testing in September 2005 showed reactive airway 
disease.  Additional pertinent post service evidence includes an 
October 2005 private examiner's opinion linking the Veteran's 
heart condition to exposure to dioxin and an October 2006 opinion 
from this same physician indicating that, in pertinent part, the 
Veteran's chest pain, asthma, and hypertension were likely due to 
Agent Orange exposure in 1968.  

In July 2008, following a review of the claims file and 
examination of the Veteran, a VA physician concluded that the 
Veteran's hypertension at least as likely as not had its onset in 
service.  As a rationale for this opinion, the examiner noted 
that because the Veteran's blood pressure was noted to be 
elevated at the discharge examination, the Veteran "certainly 
could have been hypertensive at that time."  With respect to a 
respiratory disability, the examiner opined as follows:  

[The Veteran] indicated he was troubled by 
SOB on his discharge PE.  There was no 
comment by the examining provider about his 
complaint.  It is certainly feasible that 
he had a respiratory condition, 
unrecognized at that time.  However, he is 
unable to cooperate at this time to 
adequately perform PFT's, so the current 
nature and severity of any respiratory 
condition is indeterminate by this 
examiner.  He has mild obstructive lung 
disease documented on PFT's done privately 
in 2004, and he is currently being treated 
for a respiratory condition.  Because of 
the above assessment, in my opinion, it is 
at least as likely as not (50/50 
probability) that any current respiratory 
disorder had its onset in service.  

The examiner who completed the above opinions was asked to 
provide further rationale for his opinions, and following another 
review of the claims file, he reported in January 2010 that "I 
stand by opinion[s]," and provided further support for his 
opinion with respect to hypertension by stating that it was 
"well-known that in the not-so-recent past, clinicians have 
ignored mild or transient hypertension.  In the current clinical 
arena, this would be treated.  It also is well-known that 
military discharge physicals are not inherently thorough or 
always accurate."  With respect to his opinion about a 
respiratory disability in July 2008, the examiner stated that he 
had provided a full rationale for that opinion, and specified a 
current diagnosis for the Veteran's current respiratory 
disability as mild obstructive lung disease.  

In analyzing the Veteran's claims for service connection, the 
Board notes initially that the disabilities for which service 
connection is claimed are not listed in the conditions presumed 
to have been the result of exposure to Agent Orange at  
38 C.F.R. §3.309(e).  The Board also notes that unless the 
preponderance of the evidence is against the Veteran's claim, it 
cannot be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.  Given the complaints of shortness of breath in 
service, the elevated blood pressure noted to have occurred 
therein, and the positive VA medical opinions rendered in July 
2008 and 2010 set forth above, it cannot be said that the 
preponderance of the evidence is against the Veteran's claims for 
service connection for hypertension and a respiratory disability.  
As such, and without finding error in the ROs actions, the Board 
finds that there is sufficient evidence to grant the Veteran's 
claims for service connection for hypertension and a respiratory 
disability.  All reasonable doubt in this regard has been 
resolved in favor of the Veteran.  8 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, supra.

B.  Increased Rating Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  

As the Veteran appealed the initial rating assigned for PTSD, the 
entire body of evidence is for equal consideration with respect 
to the claims.  Consistent with the facts found, the ratings 
assigned for PTSD may be higher or lower for segments of the time 
under review on appeal, i.e., the ratings may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999); See Hart v. 
Mansfield, 21 Vet App 505 (2007) (staged ratings are potentially 
applicable in cases not involving the assignment of an initial 
rating.)

Occupational and social impairment with reduced reliability and 
productivity due to such symptoms of PTSD as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; or difficulty in 
establishing and maintaining effective work and social 
relationships warrants a 50 percent disability rating.  
38 C.F.R. § 4.130, D 9411.
 
A 70 percent rating is warranted for PTSD where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted for PTSD when there is 
total occupational and social impairment due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id. 

Following a June 2004 VA examination that resulted in a diagnosis 
of PTSD, service connection for PTSD was granted by a November 
2004 rating decision at a disability rating of 50 percent 
effective from April 20, 2004.  Pertinent clinical findings from 
the mental status examination conducted at the June 2004 VA 
examination included the observation that the Veteran was 
oriented to four spheres, had a sad and blunted affect, and a 
below average fund of knowledge.  There was no evidence of any 
thought disorder but the Veteran reported memory problems, such 
as forgetting what he is doing when he walks into a room, names, 
and other everyday activities.  The assessment was that the 
Veteran was moderately to severely impaired socially and 
recreationally with avoidance of people, distancing even from 
close family, and paranoia about being around people, and that 
his symptoms rendered him unable to work.  The Global Assessment 
of Functioning (GAF) score was 45, which represents between 
"major" and "serious" impairment of social and occupational 
functioning, with examples including being unable to keep a job.  
See Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994), discussed in Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  

The pertinent evidence thereafter includes reports from VA 
psychiatric outpatient treatment, with the GAF listed as 50 after 
such treatment in August 2006.  In October 2006, a private 
physician noted that the Veteran was unable to function in a work 
place because of worsening depression, and he opined that the 
Veteran was unable to "hold down a job" due to PTSD.  He felt 
the prognosis was poor, that impairment would worsen over time 
and that the Veteran should be considered "100% service 
connected disabled" due to his PTSD. 

An October 2006 VA neuropsychological evaluation showed the 
Veteran reporting difficulty with concentrating and remembering 
names and being easily distracted when he reads.  It was also 
indicated that after movies about war, the Veteran had been 
having more trouble getting along with people at work.  The 
results from the evaluation were significant for no substantial 
cognitive dysfunction with the most prominent  finding being 
depression which was causing the Veteran to feel he had memory 
problems.  The Veteran's depression was said to affect the his 
attention and concentration.  The examiner noted that there was 
no indication of a substantial brain impairment. 

At a July 2008 VA examination, symptoms attributable to PTSD 
included a severe degree of disability due to intrusive 
recollections, nightmares, and flashbacks due to memories of 
Vietnam stressors.  PTSD was also said to result in severe 
disability due to avoidance, numbing, amnesia, loss of interest, 
restricted affect and a sense of a foreshortened future.  The 
examiner stated that the Veteran had a severe degree of 
disability due to loss of sleep and hypervigilance due to PTSD 
and that the Veteran has a moderate degree of disability due to 
loss of concentration and startle reflex as result of PTSD.  She 
also stated that the Veteran had developed depression due to 
PTSD, and that symptoms attributable to depression included a 
sense of worthlessness and hopelessness, guilt, anhedonia, 
occasion suicidal ideation and mild psychomotor retardation.  The 
GAF score was 40, which represents major impairment in several 
areas, such as work, school, family relations, judgment, 
thinking, or mood, and includes as an example of its consequences 
that an individual is unable to work.  Findings from the mental 
status examination included hypervigilance, irregular mannerisms, 
minimal eye contact, a logical and linear thought process, a numb 
mood, guarded affect, and occasional thoughts of suicide without 
actual intent or plan.  The Veteran described infrequent paranoia 
but no impaired impulse control.  

The Veteran was seen for an assessment by a VA social worker, 
(which was completed in February 2010), who concluded that it was 
likely that untreated symptoms of PTSD over the years had 
affected the Veteran's career and ability to interact with 
others, "ultimately placing him in a position of being forced to 
retire."  Social interaction was said to be minimal.  The social 
worker stated that should the Veteran's wife be unable to assist 
the Veteran with such matters in the future, the Veteran would 
need support to manage his finances.  She also concluded that due 
to the severity of his depression and PTSD, the Veteran was not 
capable of maintaining gainful employment.  

In February 2010, VA received documentation from the Social 
Security Administration reflecting the Veteran was considered 
disabled/unable to work for Social Security Administration 
purposes from 2004, primarily due to "anxiety related 
disorders."  

The Veteran was afforded another VA psychiatric examination in 
May 2010, with findings to include a disheveled appearance; 
restlessness and persistent mannerisms; slow, irrelevant, 
illogical and obscure speech; a flat affect; an anxious, 
agitated, depressed and dysphonic mood; a rambling and illogical 
thought process; delusions and paranoid ideation; sleep 
impairment; inappropriate behavior to include becoming irritable 
at his wife "for nothing"; panic attacks; and passive suicidal 
thoughts.  Also described was normal remote and immediate memory 
but mildly impaired recent memory.  It was noted that the Veteran 
had not worked since he retired in 2004.  The GAF score was 43 
and the examiner stated that symptoms of PTSD rendered his 
ability to maintain gainful employment "very unlikely if not 
impossible."  He also noted that after review of the reports 
from the July 2008 VA psychiatric examination and February 2010 
assessment by a VA social worker "it should be clear that this 
Veteran is severely ill and is unemployable."  The examiner also 
stated that there was total social and occupational impairment 
due to PTSD.  

By rating action dated in May 2010, the rating for PTSD was 
increased to 70 percent effective from July 7, 2008, the date of 
the July 2008 VA psychiatric examination.  As the effective date 
for this 70 percent rating was not assigned from the original 
grant of service connection, there is first for consideration 
whether the Veteran is entitled to a rating in excess of 50 
percent for the period prior to July 6, 2008, and then whether a 
rating in excess of 70 is warranted for the period after July 
2008.  When looking at the entire evidence of record in context, 
however,  it is the Board's conclusion that the Veteran satisfied 
the criteria for a 100 percent rating, throughout the appeal 
period.  It is observed the Social Security Administration found 
the Veteran unable to work from 2004.  VA examination in 2004, 
likewise showed the examiner of the view the Veteran's symptoms 
prevented him from keeping a job, (assigning a GAF of 45) with a 
similar conclusion expressed in October 2006 private treatment 
records.  At the same time, the Veteran's psychiatric symptoms 
were described as producing moderate to severe social impairment.  
The conclusion regarding the Veteran's employability was more 
forcefully expressed in the July 2008 examination report, where 
the Veteran's GAF score was down to 40, and by the social worker 
in 2010.  The May 2010 examination report, likewise included the 
comment that the examiner considered it to be nearly 
"impossible" that the Veteran would be able to maintain gainful 
employment.  

Under the foregoing circumstances, the Board finds that the 
criteria for 100 percent rating for PTSD have been met throughout 
the appeal period.  




ORDER

Entitlement to service connection for hypertension is granted.  

Entitlement to service connection for obstructive lung disease is 
granted.  

Subject to regulations governing the payment of monetary awards, 
entitlement to an initial 100 percent rating for PTSD, throughout 
the appeal period is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


